Citation Nr: 1641157	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for a kidney or bladder disorder (claimed as urinary frequency), to include as due to herbicide (Agent Orange) exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from April 1945 to February 1963 and from May 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, April 2008, and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In April 2010, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge who is currently not available.  A transcript of that hearing is associated with the Veteran's VBMS claims folder.  By letter dated in June 2016, the Veteran was offered an opportunity to have another Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (the Board member who conducts the hearing will participate in making the final determination of the claim).  In an August 2016 response, the Veteran declined another hearing before a different Veterans Law Judge.  

This case was previously before the Board in September 2010.  In a September 2010 Board decision, the Board reopened the new and material evidence issue for benign prostatic hypertrophy.  In the same decision, the Board remanded the underlying service connection issue for benign prostatic hypertrophy for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.  

The issues of new and material evidence to reopen service connection for type II diabetes mellitus and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In fact, these issues were previously referred to the AOJ by the Board in the September 2010 Board decision, but there is no indication in the record that the AOJ acted upon the referral.  Therefore, the Board does not have jurisdiction over the type II diabetes mellitus and TDIU issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, in a November 2010 VA Form 21-4142 (Medical Authorization), the Veteran informed VA he received earlier treatment in May 1970 at the VA Medical Center (VAMC) in Oakland, California, for a prostate condition.  In response, the AOJ contacted the VAMC in Palo Alto, California in June 2011 and April 2012 in order to secure these earlier VAMC Oakland treatment records dated in 1970.  From a review of the record, it does not appear any response was received from the VAMC.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  In fact, VA regulation states that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, such as the VA.  38 C.F.R. § 3.159(c)(2).  In short, a negative response from the appropriate VAMC is required, if the records are not available.  

Second, as the case is already being remanded, the AOJ should secure any outstanding VA treatment records from the VA healthcare system in Manila, the Republic of the Philippines, dated from May 2012 to the present.

Third, after securing any additional evidence, the AOJ should obtain a VA addendum opinion from the earlier August 2011 VA genitourinary examiner or another VA clinician if necessary.  Previously, the August 2011 VA examiner did not address whether the Veteran's currently diagnosed benign prostatic hypertrophy, urethral stricture, or cystolithiasis (bladder stones) are directly related to the Veteran's presumed herbicide exposure during military service on the inland waterways of Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, a medical opinion should address the appropriate theories of entitlement, including direct service connection for non-presumptive disorders based on Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).    

Here, the VA examiner failed to consider the two avenues for service connection based on Agent Orange exposure - direct and presumptive service connection.  In fact, the VA examiner did not even mention or consider the Veteran's presumed Agent Orange exposure, based on his confirmed service on the inland waterways of the Republic of Vietnam during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  In addition, the April 2011 VA examiner failed to consider the Veteran's documented in-service intermittent albuminuria noted at an April 1963 STR examination.  A VA medical examiner's conclusions are of "questionable probative value" when the VA examiner failed to consider certain relevant  information.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Thus, a VA addendum opinion is necessary.  If the same VA examiner is not available, another qualified VA clinician will provide the addendum opinion.  Another VA examination is not necessary unless the VA examiner specifically requests one.   

The Board turns to a brief discussion of why this VA opinion is required.  Service personnel records (SPRs) confirm the Veteran served as a culinary specialist aboard the USS Vega from March 1966 to April 1967.  The Veteran alleges that he should be presumed exposed to Agent Orange or other herbicides as of a result of his presence aboard the USS Vega when it entered the inland waterways of the Republic of Vietnam in the Mekong River Delta area in September 1966.  (The Veteran has stated on several occasions that he never actually set foot on the Vietnam landmass).  In any event, as a result of this presumed exposure to herbicides on the inland waterways of Vietnam, he says he developed benign prostatic hypertrophy, urethral stricture, and cystolithiasis (bladder stones), with the first post-service treatment in 1970, approximately three years after discharge from service.  In the alterative, he says the earlier in-service documentation of intermittent albuminuria at an April 1963 STR examination is indicative of the onset of in-service prostate or bladder or kidney problems.  

There are two avenues for service connection based on Agent Orange exposure.  Initially, certain enumerated disorders, such as prostate cancer, may be presumptively service-connected if the Veteran served in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The Board acknowledges that prostate cancer is a disease associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).  However, no such diagnosis for prostate cancer is of record.  There is also no lay allegation of prostate cancer.  The Veteran, therefore, would not be entitled to service connection for any prostate disorder on a presumptive basis based on herbicide exposure as discussed in 38 C.F.R. § 3.309(e).  Regardless, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl, 21 Vet. App. at 123-24 (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  This in turn depends on whether he served in Vietnam.  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that qualifying "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.  

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations.  In fact, in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court held that the manner in which VA interpreted "inland waterways" was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicide agents for Vietnam veterans.  As a result of the Gray case, in February 2016 VBA released a subsequent update to the VBA Live Manual for interpretive guidance as to what constitutes "inland waterways."  

The VBA Live Manual provides that service on offshore waters does not establish a presumption of exposure to Agent Orange.  However, "inland waterways" are defined as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered to be service in the Republic of Vietnam.  It is further noted that inland waterway service is also referred to as "brown-water" Navy service.  For more information on the criteria for inland waterway service, the M21-1 provides a link to the "Vietnam Era Navy Ship Agent Orange Exposure Development Site."  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 2, Block a (change date August 26, 2016).  

In turn, the "Vietnam Era Navy Ship Agent Orange Exposure Development Site" provides a link to a document titled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  This document indicates that inland waterways include rivers, canals, estuaries, and deltas.  However, they do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  

Most importantly, this document also provides a list of ships that operated temporarily on Vietnam's inland waterways.  This category includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  It was emphasized that "[a]ll veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure."  

On this issue, the above document describes the USS Vega (AF-59) as one of the ships operating temporarily on Vietnam's inland waterways when it conducted resupply operations on the Mekong River Delta on September 13, 1966.  Moreover, the Veteran's SPRs confirm that from March 1966 to April 1967, so during this timeframe, the Veteran himself was serving aboard the USS Vega (AF-59) for sea duty.  SPRs also confirm that the Veteran received the National Service Defense Medal and the Vietnam Service Medal for service aboard the USS Vega "in the Vietnam area of operations."  Finally, the National Personnel Records Center (NPRC) also verified that the Veteran served aboard the USS Vega (AF-59) from September 3, 1966 to September 15, 1966,  in the official waters of the Republic of Vietnam.  Therefore, based on the Veteran's confirmed service on the inland waterways (the Mekong River Delta) of the Republic of Vietnam in September 1966, exposure to herbicides to include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appropriate VA healthcare system to secure any outstanding VAMC Oakland treatment records for a prostate condition dated in May 1970.  (The AOJ previously contacted the VAMC in Palo Alto, California in June 2011 and April 2012 in order to secure these earlier VAMC Oakland treatment records from 1970.  But from a review of the record, it does not appear any response was received from the VAMC).  

VA must continue in its attempts to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  In short, a negative response from the appropriate VAMC is required, if the records are not available.  

2.  The AOJ should secure complete VA treatment records from the VA healthcare system in Manila, the Republic of the Philippines, dated from May 2012 to the present, and associate them with the claims file.

3.  After any additional records are associated with the claims file, the AOJ should secure a VA addendum opinion from the August 2011 VA genitourinary examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The VA examiner must answer the following questions: 

(a) For the non-presumptive current benign prostatic hypertrophy, urethral stricture, and cystolithiasis (bladder stones), is it at least as likely as not (i.e., 50 percent or more probable) that any of these conditions began during service or are otherwise causally related to the Veteran's presumed herbicide exposure in service (regardless of the fact that none of these conditions are listed as diseases presumed to be associated with herbicide exposure)?  

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that Veteran's current diagnoses of prostatic hypertrophy, urethral stricture, and cystolithiasis (bladder stones), are related to his documented in-service mild intermittent albuminuria noted at the April 1963 STR examination?

(c) In rendering the above opinions, the VA examiner is advised of the following:

(i)  The Veteran is presumed to have been exposed to herbicide agents during his military service, due to his confirmed service on the inland waterways of Vietnam aboard the USS Vega.  In other words, the Veteran was exposed to herbicides during service - this is not in dispute.

(ii)  An April 1963 STR examination reveals a summary of defects and diagnoses to include mild intermittent albuminuria.  The Veteran also credibly testified at his hearing that he experienced frequent nighttime urination during service. 

(iii)  Post-service, the Veteran says he was first treated for prostate problems and urinary frequency at Oak Knoll Naval Hospital and Letterman Army Medical Center in 1970.  This is three years after discharge from service.  (These hospitals were closed down in the 1990s, and no records are available.  But assume the Veteran is credible in reporting his treatment for prostate problems and urinary frequency in 1970, as this was only a short time after his confirmed in-service albuminuria).

(iv)  Post-service, there is no evidence or allegation of further treatment until the Veteran stated at the hearing that he had a prostate operation in 1995.  However, the first medical evidence in the claims folder of a prostate condition is an August 2004 Subic Bay Medical Center record that diagnosed benign prostatic hypertrophy, grade III; urethral stricture grade I; and cystolithiasis (bladder stones).  The Veteran underwent an operation and a urinalysis and laboratory testing.  The Veteran complained of urinary frequency.  The history of the condition was noted to be "three weeks" prior to admission.
 
(v)  Post-service, the August 2011 VA genitourinary examiner discussed a reported history of the Veteran having urinary frequency with weak urine flow since the 1970's with prostate surgery done in 2004.  The VA examiner opined the Veteran's current benign prostatic hypertrophy and bladder urethral findings were not related to his active service.  However, the VA examiner falsely indicated that no urinary complaints were reported during service.  The VA examiner also failed to consider whether the Veteran's presumed Agent Orange or other herbicide exposure caused his current prostate or kidney / bladder conditions.  

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


